DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 11, 13, and 15-18 have been amended, claims 21-24 have been added, and claim 14 has been cancelled; as a result claims 1-3, 6, and 8-20 are currently pending in the present application, with claims 1, 11, and 13 being independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 December 2019 and 01 April 2020 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 03 February 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 13-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-3, 6, and 8-20 has been withdrawn. 
Claim Interpretation
Minimizes an energy function is being interpreted as searching for an optimum value, which may be the lowest or highest numerically. The disclosure sets forth on lines 23-25 that the term “minimize” should be understood to refer to a search for an optimum value, which may be the lowest or highest numerically, depending on the formulation of the energy function. 
Claim Objections
Claim(s) 1, 8, 9, 11, 13, 18, 21, 22, and 24 is/are objected to because of the following informalities: 
The possible texture map and possible patch correspondence in claims 1, 11, and 13 appear though they should recite the texture map and the patch correspondence. A texture map and a patch correspondence are previously set forth in the claimed limitation. It would appear that the optimization examines a plurality of possible texture maps and possible patch correspondences to select the texture map and patch correspondence that minimizes an energy function. Using claim 1 as an example, it would appear the claim should recite in part “performing, by the texturing process, an optimization that jointly searches for a texture map and a patch correspondence between patches of the texture map and patches of the source images, the optimization to examine a plurality of possible texture maps and possible patch correspondences and to select the the a possible texture map of the plurality of possible texture maps a possible patch correspondence of the plurality of possible patch correspondence is between the patches of the 
Claims 8, 9, 18 and 22 appears as though it should recite in part “first minimizes by adjusting patch correspondence for a fixed texture map and then minimizes by adjusting the texture map for a fixed patch correspondence.
Claim 21 appears as though it should recite in part “select the texture map and 
Claim 24 appears as though it should recite in part recites “wherein the optimization determines the scores using a density function to quantify how complex a possible patch correspondence of the plurality of possible patch correspondence is between the patches of the a possible patch correspondence of the plurality of possible patch correspondence is between the patches of the 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “A method for texturing a mesh, comprising: accessing, by a texturing process of an application executing on one or more computing devices, a plurality of source images of a scene in the physical environment and an un-textured version of a mesh, the plurality 
[G]eneric claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). 

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a 

Accordingly, the originally filed disclosure does not appear to support to one of ordinary skill in the art at the time of the invention’s filing that the inventor possessed the full scope of the claimed invention. The examiner respectively requests the applicant clarify as to where the details of a particular software, algorithm or instructions that would implement the full scope of the claimed functionality of claim 21.
Claims 22-24 do not cure the noted deficiency as currently claimed and are accordingly also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph using substantially similar rationale as to that which was set forth in the claims from which they depend. (Note fixing the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claim 24 would overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as applied to claim 24).
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “performing, by the texturing process, an optimization that searches for both a texture map and a patch correspondence, the optimization to examine a plurality of 
Claims dependent thereon and do not cure the entirety of the noted deficiency and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of the claims from which they depend.
Claim 24 recites “wherein the optimization determines the scores using a density function to quantify how complex the possible patch correspondence is between the patches of the possible texture map and the corresponding patches of the source images, and a density function to quantify how complex the possible patch correspondence is between the patches of the possible texture map and the corresponding patches of the source images.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (“Patch-Based Optimization for Image-Based Texture Mapping”, 2017).
Regarding claim 21, Bi teaches a method for texturing a mesh (see for instance, abstract, section 3 and figs. 3-6), comprising: 
accessing, by a texturing process of an application executing on one or more computing devices, a plurality of source images of a scene in the physical environment and an un-textured version of a mesh, the plurality of source images including patches which have initially unknown correspondence to patches of an initially unknown texture map for the mesh (see section 3 and figs. 3 and 4. “A simple way to produce a texture map i1;ms to project the source images onto geometry and combine all the projected images. Ideally, these projected images are photometrically consistent, and thus, combining them produces a high-quality texture map”, see section 3. Algorithm and fig. 3. “As shown in Fig. 3, the targets are reconstructed by moving the content of the source images to correct the misalignment. As a result, ; 
performing, by the texturing process, an optimization that searches for both a texture map and a patch correspondence, the optimization to examine a plurality of possible texture maps and possible patch correspondences, determine scores for the plurality of possible texture maps and possible patch correspondences, and select the texture map and possible patch correspondence using the scores (see section 3 and figs. 3-6. “Our main observation is that to produce a high-quality texture map, the target images should have two main properties: 1) each target image should be similar to its corresponding source image, and 2) the projected target images should be photometrically consistent. Our goal is to propose a global energy function which codifies these two main properties” see section 3.1 Patch-Based Energy Function. “Here the first term (completeness) ensures that every source patch in the target and vice versa for the second term (coherence). The completeness term measures how much information from the source is included in the target, while the coherence term measures if there are any new visual structures (artifacts) in the target image” see section 3.1, Patch-Based Energy Function. To efficiently optimize our energy function in Eq. 5, we propose an alternating optimization approach which simultaneously solves for the target images…and the texture at different views…Specifically, we minimize our energy function by alternating between optimizing 1, …, TN that minimize Eq. 5 given the calculated patches in the previous step”, see section 3.2 Optimization. In the reconstruction step, “we fix T1, …, TN and produce the optimum texture at different views, M1, …, MN, to minimize Eq. 5”, see section 3.2 Optimization.); 
applying the texture map to the un-textured version of the mesh to produce a textured version of the mesh (“As shown in Fig. 3, the targets are reconstructed by moving the content of the source images to correct the misalignment. As a result, all the target images are photometrically consistent, thus, projecting them onto the geometry and combining them produces a high-quality result”, see section 3. Algorithm. A single global texture can be obtained by projecting the target images on the geometry and averaging their color samples to obtain the final color at each vertex, see last sentence of section 3.2 Optimization); and 
displaying the textured version of the mesh in a user interface of the application ( see for instance, figs. 6-9 and 11-15).
Regarding claim 22, Bi teaches the method of claim 21 and then further teaches wherein the performing the optimization utilizes an alternate minimization algorithm that first minimizes by adjusting correspondence for a fixed texture map and then minimizes by adjusting the texture map for a fixed correspondence (Specifically, we minimize our energy function by alternating between optimizing our two sets of variables…The overview of our algorithm is given in Fig. 6”, see section 3.2 Optimization. and fig. 6. In the alignment sage, the view is fixed and the optimum target image is found, see section 3.2 Optimization. “This is done using an iterative search and vote process…in the first step we perform a patch search process…to find the patches with minimum D(s,t)…In the next step, we perform the voting 1, …, TN that minimize Eq. 5 given the calculated patches in the previous step”, see section 3.2 Optimization. In the reconstruction step, “we fix T1, …, TN and produce the optimum texture at different views, M1, …, MN, to minimize Eq. 5”, see section 3.2 Optimization. Since the steps are performed iteratively, A, B, A, B, at a given point, the steps can be viewed as A, B, A, B or B, A, B, A.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (“Patch-Based Optimization for Image-Based Texture Mapping”, 2017), as applied to claim 21, in further view of Micheletti et al. (“Structure from Motion (SfM) Photogrammetry”, 2015) 
Regarding claim 23, Bi teaches the method of claim 21, but does not appear to specifically teach that the application is a structure from motion (SfM) photogrammetry application, and the method further comprises generating the mesh from the plurality of images by SfM photogrammetry.
In the same art of photography, Micheletti teaches that application is a structure from motion (SfM) photogrammetry application, and the method further comprises generating the mesh from the plurality of images by SfM photogrammetry (“There are a range of SfM tools now available. PC software, smartphone and web-based apps usually provide similar services for 3-D model generation but differ in the range of post-processing options”, see for 
It would have been obvious to one of ordinary skill in the art having the teachings of Bi and Micheletti in front of them before the effective filing date of the claimed invention to incorporate SfM photogrammetry as taught by Micheletti into Bi’s texture mapping system, as using a dataset generated from structure from motion photogrammetry, such as described by Micheletti was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Bi. 
The modification of Bi with Micheletti would have explicitly allowed application is a structure from motion (SfM) photogrammetry application, and the method further comprises generating the mesh from the plurality of images by SfM photogrammetry. 
The motivation for combining Bi with Micheletti would have been to use a common photogrammetry technique, enhance functionality, to reduce cost and to increase system and design flexibility, see for instance, Micheletti, abstract.
Allowable Subject Matter
Claims 1-3, 6, 8-13, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, on either on its own or in combination does not teach or reasonably suggest each and every ordered limitation as currently claimed. For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not reasonably suggest at least “performing, by the texturing process, an optimization that jointly searches for a texture map and a patch correspondence between patches of the texture map and patches of the source images, the optimization to examine a plurality of possible texture maps and possible patch correspondences and to select the possible texture map and possible patch correspondence that, minimizes an energy function, wherein a value of the energy function is based on a combination of a matching term that uses a cross-correlation function to quantify how .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL J COBB/Primary Examiner, Art Unit 2613